State of European asylum system, after the recent decision of the European Court of Human Rights (debate)
The next item is the debate on the state of the European asylum system, following the recent decision of the European Court of Human Rights.
Member of the Commission. - Mr President, the European Court of Human Rights ruling of 21 January on the case of M.S.S. versus Greece and Belgium clearly showed that the EU urgently needs to establish a common European asylum system and that we need to support Member States in meeting their obligation to provide adequate international protection.
The Commission has always said that in the application of the EU acquis - and the Dublin regulation is an important element of the current EU acquis on asylum - Member States are never discharged of the obligation to ensure the protection of fundamental rights. The European Court of Justice recalled that principle in its judgment.
The judgment does not affect the underlying principles of the functioning of the Dublin system: to have a clear system to identify which Member State is responsible, to examine an asylum application, to guarantee effective access to the procedures of determining refugee status, and to prevent abuse of asylum procedures in the form of multiple applications.
However, the evaluation of the Dublin system made by the Commission has shown that there is room for improvement. Already in 2008, the Commission proposed a revised Dublin regulation to address the identified gaps. It aimed to increase both the standards of protection for the asylum applicants concerned, as well as the level of efficiency of the Dublin system for the benefit of the Member States.
I welcome the European Parliament's strong support for the Commission proposals and I invite the Council and the European Parliament to work together for a balanced compromise leading to an improved Dublin 2 regulation.
Such a compromise must also include an emergency mechanism for suspension of transfers in situations of exceptional and particular pressure on the asylum system as a matter of last resort. It would provide a common, comprehensive solution to cases which today are treated in a discretionary manner in order to build more trust and a genuine support between the Dublin partners.
The Commission has been aware of the deficiencies of the Greek asylum system, which is confronted with exceptional pressure due to high numbers of mixed migration flows on its territory and the lack of a proper functioning national asylum system. We have already taken steps to review them.
The Commission initiated infringement proceedings against Greece in November 2009, setting out concerns about various provisions of EU law. Greece itself has committed to reforming its asylum system, based on an action plan submitted to the Commission in August last year setting out immediate and long-term measures. Since then, important legislative developments have taken place in Greece.
At the same time, the Commission is engaged in substantial efforts towards assisting Greece, together with the Member States, the UNHCR and EU agencies. This support combines significant financial and practical assistance for the reform of the national asylum system, border and return management, and more efficient use of the EU funds for migration management and also better cooperation with neighbouring countries, in particular, Turkey.
Let me finish by recalling that our Union is founded on the values of respect for human dignity, freedom, democracy, equality, the rule of law and respect for fundamental rights. Asylum is one of the human rights which the European Union is committed to respecting and promoting. The Commission is firmly committed to working towards a fair, efficient and protection-oriented common European asylum system. That is the best way to jointly uphold human rights as one of the important pillars of the area of freedom, justice and security.
Mr President, Mrs Malmström, asylum policy is a highly topical issue, as we have recently discovered in Lampedusa and in Greece. It is a subject that concerns the people of Europe. We should be proud of what we have achieved in Europe, including our common standards, the proper processing of asylum applications and our way of dealing with children and families. We should be proud of all of this. Europe is an area which offers help and partnership to people suffering persecution all over the world. However, the decisive factor is not what we put on paper in Parliament's committees, in the Commission and in the Council, but what actually happens on the ground. Belgium and Greece have recently been condemned by the European Court of Human Rights for not implementing and not adhering to existing legislation. This makes it clear that the enforcement process is not working.
I would like to ask the Commission to make faster progress, alongside its existing action plans. We need to be able to put in place and implement the important standards more quickly within the European Union. In the specific case of Greece, I would like to point out that we have a border that can be secured from both sides. I am disappointed in the way our partner, Turkey, has behaved in this respect. We have signed a readmission agreement with Turkey, which requires the country to do far less than it would have to if it were a member of the European Union. Therefore, I think we should expect Turkey to make a greater effort in this area.
No one disputes our sense of solidarity. We want to provide practical help in the form of the European Refugee Fund and Frontex, both in the case of Greece, where aid is already being provided, and in the case of Lampedusa in Italy. European solidarity is not being called into question. It is needed now more than it ever has been.
Mr President, as the Court judgment has illustrated, we are all trapped in Dublin II. As a result of the unequal distribution of responsibility, Member States have been in an argument about who is responsible and complaints have been flying back and forth for years now, with the unfortunate refugees trapped in the middle.
Recently, 90% of immigrants and asylum seekers in Europe have arrived via Greece. Now, with Algeria, the pressure has shifted to Italy. How long are certain parties going to insist on pretending that this is a Greek, Italian, Maltese or Cypriot problem? Our borders are the European borders. Our development policy, our foreign policy, or rather the lack thereof, are European issues.
My country has recently made huge steps towards improving the asylum situation, with solid assistance from the European Commission. However, this is obviously not enough. The new Dublin regulation must put a stop to mass returns to the first Member State. Proper, fundamental solidarity must be established between the Member States. That is what Parliament has called for. The time has come for some members of the Council to stop playing Pontius Pilate and washing their hands.
Mr President, the ruling by the European Court of Human Rights makes it clear that Belgium and Greece have contravened Articles 3 and 13 of the European Convention for the Protection of Human Rights and Fundamental Freedoms. Thus, both of these countries are guilty of inhuman and degrading treatment of an Afghan asylum seeker as he was transferred from Belgium to Greece. Unfortunately, this case is not at all unique. However, the ruling by the European Court of Human Rights is precedential and therefore important.
As Parliament's rapporteur for the review of the Dublin II regulation, I welcome this ruling. It demonstrates, with the clarity that is required, that all Member States must stop transferring people to Greece while the situation there continues to be as it is today. It also demonstrates the need for European solidarity. If we are serious about creating a common asylum system by 2012, we need to share the responsibility and help each other.
I would like to ask the Commission whether this ruling changes the Commission's view of the Dublin system as a cornerstone of the common asylum system and I would like to know whether the Commission has access to the statistics that indicate the grounds on which the Member States base their transfer decisions. It is important that we avoid more cases like this one.
Parliament has a clear view on the Dublin regulation and we are now waiting impatiently to be able to start the negotiations. Our priorities are the issue of custody, the solidarity mechanism, the rights of minors and stronger provisions regarding judicial remedy. I look forward to your response, Mrs Malmström, and to the continuation of our excellent cooperation.
Mr President, the question is: so, what do we do, now that the European Court of Human Rights (ECHR) has said, 'You must not send any more asylum seekers back to Greece'? The Minister for Justice in my country, the Netherlands, came up with a proposed solution. He said: 'We will take very rapid action to help the Greeks monitor their borders more strictly, set up their asylum system, and then we can just send any Dublin claimants back to Greece'. Of course, that is not, ultimately, any solution, at all.
Because, in this House, all the parties, right across the political spectrum, have said that we need to introduce a solidarity clause into the Dublin system. If that does not happen, southerly countries will always have a harder deal than my own country, on the North Sea, which does not see so very many refugee boats landing on its shores.
From the influx of immigrants into Lampedusa, Commissioner, we can see that, even if you are capable of working very hard to monitor your borders, you also have to be prepared for unexpected events. Do you agree with the Group of the Greens/European Free Alliance that the Dublin system is now in tatters and when can we can see some momentum towards changing the Dublin system? Do you agree with us here that what goes around comes around and that the northerly countries are now being forced to show solidarity?
I would also like to hear your opinion on last week's ruling of the Court in Strasbourg, which states that the number of Rule 39 cases, that is, applications for the suspension of deportation, increased by 4 000% last year, because people can see that Dublin is just not working.
The last thing I would say is that, in the case between Maritime Support Services (MSS) and the Belgian authorities, the final findings were that the Belgian authorities were at fault. They had to pay the greatest financial claim. They were negligent. When can we expect changes to the Dublin system, so that these people are no longer exposed to inhuman conditions?
(The speaker agreed to take a blue card question under Rule 149(8))
(NL) Mr President, Mrs Sargentini, why did I not hear you say that it is Turkey which is behaving badly, by allowing all those people to enter Turkey in the first place? Why did I not hear you say that the over-complex European asylum legislation is being abused by so many people, by people traffickers and fortune seekers, solely and utterly because it is too complicated. Why are you not saying that?
(NL) Thank you, Mr President, for giving me the opportunity to answer this question.
I think that we should first look for the beam in our own eye. Europe has made a mess of its own asylum system. As long as we continue to do that and as long as we remain unwilling to help Greece get the asylum seekers off its back, once and for all, and to ensure that we all have a uniform procedure for assessing whether or not someone is a genuine political refugee, we will never be in a position to shift the blame onto others.
I agree with you, Mr Madlener, that human traffickers should be arrested and that Turkey really should set up a decent asylum system, a system that recognises political refugees who do not come from the European Union, but from elsewhere. Having said that, I would first look for the beam in our own eye and put our own house in order.
on behalf of the ECR Group. - Mr President, I would say to the Commissioner that it is clear we are dealing with a system which is broken. What is clear is that the European courts and European legislation are in conflict. We are no longer dealing with a situation where a law is being implemented, but rather it is being interpreted in a novel way.
I believe that the European Union is best equipped to deal with the challenges of immigration through a nuanced system which is not dictatorial, not through more harmonised European legislation or the moral rulings of the European courts, but instead through solidarity, cooperation and good communication among European neighbours.
We must be mindful that whatever burden is relieved in one place is not just moved to another. Of course, we have a duty to other EU Member States and to people seeking a safer and a freer life, but the recent Court ruling points at larger problems, which are the relationship between the European courts, European legislators and the Member States and their control of their own borders.
Commissioner, I would be interested to know how the Commission is attempting to confront these issues in the long term. Could you please reassure this House that we will not just turn to the creation of more EU legislation, which no doubt at some point in the future will itself be overturned by a European court, but instead tell us how we can effectively support Greece and other Member States that are currently operating under such burdens?
Mr President, first of all, a word of thanks and support for Commissioner Malmström. She rightly called on Member States last week to take action again on the whole asylum package. Indeed, it is not an à la carte menu.
The sudden influx of Tunisian refugees is fresh evidence of this. Italy is having the greatest of difficulties in ensuring that proper reception and asylum procedures are followed. If the other Member States continue to just stand by and watch, it will only be a matter of time before the European Court of Human Rights concludes that the transfer of asylum applications to Italy should be suspended, as, in fact, it did in the case of Greece.
It is therefore in everybody's interests that we develop an emergency procedure within the framework of the Dublin system, as indeed the Commission proposed, and that we quickly put in place ​​binding agreements on reception and a high quality asylum procedure.
I would like to hear from the Commissioner whether she thinks that the relevant MEPs could be of further assistance to her, in terms of persuading the Member States to finally take this much-needed action. In any case, she can count on my commitment.
(NL) Mr President, the Netherlands is once again having to clean up Greece's mess! First, Dutch taxpayers had to pay billions of euro to bail out this nearly bankrupt country, and now we are saddled with two thousand asylum seekers from Greece whom we are not allowed to send back.
The Netherlands does not want those asylum seekers. The Netherlands has suffered enough, and continues to suffer, from mass immigration and the failed multicultural experiment. The Netherlands wants fewer immigrants who have no prospects and Europe has to start pursuing a much more stringent immigration policy. Otherwise, Europe will end up becoming Eurabia.
However, Greece is also the victim of its bad neighbour, Turkey. Greece should therefore build a wall to keep out Turkish emigrants and emigrants which Turkey is allowing to transit its territory. We should punish Turkey, of course, for providing illegal immigrants with a passage to Greece.
Finally, the European asylum legislation should be a great deal more stringent. Let us be honest: 99% of asylum seekers are, in fact, not asylum seekers at all, but economic fortune seekers abusing our asylum laws.
(EL) Mr President, I shall continue the debate with the following hypothesis: we have seen the unrest in the Mediterranean and Arab countries. We know that many citizens of these countries hope to find a better fate in Europe. This is already a fact of life and I fear that the hypothesis I am about to develop will soon become another fact of life.
Citizens leave these third countries for Europe. They arrive in Lampedusa - we have seen the problems that have arisen there - or try to reach Greece via Turkey, exploiting the facility not to apply for a visa based on the agreements which many of these third countries have with Turkey. Others go to Malta, some probably go to Portugal and Spain. Then some of them apply for asylum. It goes without saying that here again, Dublin II will be applied. We know that, even though some asylum seekers then appeal on these issues, again there will be convictions, just as we have had to date, by national courts, before we even get to a European Court ruling. So let us not pretend otherwise.
Then there is this: some are arrested and will not be entitled to asylum. I am sure you know that, based on the agreement on which the Commission has just announced the end of negotiations, in order for those who enter via Turkey to be returned to Turkey under readmission, we will need to wait two years for the agreement to apply plus three years, which is the transitional period for third country nationals, giving a total of five years. In other words, those arrested during that period, based on the crisis we are facing, will need to wait until 2016 or 2017 for Turkey to take them back.
Allow me to say that, with this sort of management, I fear that Europe is not up to the job at the moment.
(FR) Mr President, I think that it is always useful to remind ourselves of a number of commitments, and particularly the one made in October 2008, via the European Pact on Immigration and Asylum, which announced that it was time to take new initiatives to complete the introduction of a common European asylum system, and thus to offer a higher level of protection within the European Union.
More than two years after this promise, the Commission's proposals are on the negotiating table. One cannot help but notice, however, that this European asylum system and the harmonisation process are struggling somewhat to see the light of day.
The recent decision of the European Court of Human Rights is an important turning point, in my opinion. Obviously, it highlights the failures of the Greek asylum system, but it also sends a strong message at a time when Greece is starting to reform its asylum system and, at the same time, to take other types of initiatives.
Aside from this particular situation, however, this decision more generally calls into question the European asylum system as a whole, particularly regarding one of its fundamental components - the Dublin regulation - and its main premise, the equivalence of national asylum systems within the Union. This decision shows how, paradoxically, the common European asylum system has created a kind of injustice, both for asylum seekers and for the Member States.
Following this decision, clear measures are now needed immediately. Pending an operational asylum system in Greece, the Member States must suspend returning asylum seekers to Greece and use the sovereignty clause of this regulation which allows them to take responsibility for examining an application.
The European Court of Human Rights' (ECHR) decision also sends a signal to all parties concerned. I think that this decision should serve as a catalyst in the process of harmonisation and redrafting, in particular, when it comes to the Dublin regulation.
First of all, this is, of course, about the mechanism for suspending transfers that I have just mentioned, which is being proposed by the Commission. The ECHR's decision sheds new light on this mechanism, on the one hand, and on intra-European solidarity, on the other. The suspension should restart discussions on the need for a suspension mechanism, as I mentioned, under conditions which are clearly specified.
Secondly, aside from this mechanism, the suspension must also serve as a lever - or at least, I hope it will - to provide support, during the negotiations, for the other amendments to the regulation that are being proposed by the Commission, as well as those on the guarantees given in this instrument, among others.
Finally, the suspension by the ECHR should allow us to start thinking about the inherent vulnerability of the situation that asylum seekers find themselves in. It should also make it necessary to bring in an appeal mechanism to suspend transfer of asylum seekers who are subject to a transfer decision resulting from the application of the Dublin regulation.
Today, many of the warning lights are red; they are telling us that it is time to reform this regulation and to construct a true common asylum system founded on solidarity and responsibility.
(DE) Mr President, Mrs Malmström, we are talking today about the judgment passed by the European Court of Human Rights. This is ultimately about Belgium, but it concerns every Member State of the European Union. Germany has also decided no longer to send asylum seekers back to Greece.
As one of my fellow Members has mentioned, we must ask ourselves whether we want to build walls around Europe or whether we want to maintain and develop the right to asylum, something which I, as a Liberal, strongly support. However, this also means that we must give every asylum seeker the chance of a properly organised process. We must realise that it is unfair and shows a lack of solidarity if we allow the southern countries to bear the entire burden alone. Because of their geographical position, these countries have been exposed to an increased influx of refugees. In Lampedusa, this is because of current events in Tunisia. However, this is also an ongoing situation which the local asylum authorities cannot cope with.
The recent liberalisation with regard to Kosovo also resulted in a huge influx of asylum seekers into Germany just a few weeks ago. We also had the problem that we could not initially process all the applications properly. Therefore, if we really want to retain this right to asylum, we must restructure the system to ensure that it offers greater solidarity in future. Dublin II cannot continue in its current form.
(ES) Mr President, ladies and gentlemen, the Afghan citizen referred to in the judgment of the Court of Human Rights was not an immigrant, was not abusing the system and was not a victim of human trafficking. Moreover, he was not covered by the Geneva Convention because he was not persecuted. He was an asylum seeker, so he would have had subsidiary protection and international protection. The judgment is therefore important due to the precedent that it sets.
How many people could be awaiting judgments having appealed against denied asylum applications? How many people could apply for compensation due to delays in proceedings? What would happen if there were more than a thousand judgments by the Court of Human Rights against Member States? What would happen to Europe's reputation?
Can we continue to consider ourselves to be champions of fundamental rights if we treat asylum seekers who are fleeing wars worse than if they were criminals?
Commissioner, asylum seekers can be awaiting proceedings in detention centres - if they are refugees or receiving subsidiary protection - for up to seven months, with no procedural rights. Is this humane?
The asylum package has been stalled for too long, and the common asylum system does not exist, Mr Weber. Nor do all the Member States have the same procedures. There is a lack of solidarity, which is the cause of the situation that we are experiencing.
The Afghan citizen was compensated for non-material damage, not based on the Dublin regulation, but how much compensation can be applied for due to non-material damage by those fleeing wars who spend years going back and forth between camps? We are tired of talking about abuse and traffickers. Will it not be the case that we want to look the other way and deny the existence of a situation that we seek to deny time and time again? Dublin can indeed be perfected, but a great deal more needs to be done. This is urgent, Commissioner.
(MT) Mr President, the European Court decision is not so much a condemnation against Belgium or Greece as it is as condemnation against the Dublin regulation, because it was that very Dublin regulation that allowed Belgium to transfer an Afghan person back to Greece. This is not fair. It is not fair that the border countries shoulder the burden single-handedly, because - let us be frank - the border countries are not there to act as police officers or border guards for the rest of the European Union countries.
Therefore, in the wake of the decision handed down by the European Court of Justice, it is now clear that when a European country transfers an asylum seeker back to another European country that is under enormous pressure, it goes against the European Convention on Human Rights.
Countries like Germany and the United Kingdom have already begun to recognise this and have suspended the transfers. However, what we need is for the Dublin regulation to be amended without delay.
(EL) Mr President, the reason I feel the need to speak at today's sitting is because the question of Cyprus and the immigration problem we face has not been raised.
Cyprus, a small state with a population of half a million, has a daily influx of immigrants, who cross the Green line from the occupied areas in numbers of 30 to 50 a day, out of a population of half a million.
We have no detention centres for asylum seekers. As a result, if their application is rejected, we cannot send them back at the end of the day to the country they came from. They enter via the occupied areas, most destroy their papers and basically, these immigrants stay on the island.
(DE) Mr President, Mrs Malmström, we definitely do not need walls to resolve the asylum problem. A proposal was made to erect a wall, which is why I have chosen to speak. Anyone who says something of this kind has completely failed to understand European values.
For us, this is all about protecting fundamental rights and human rights. We cannot say about people who have fled from their country and sought asylum in Europe, for whatever reason, and about people who have voluntarily climbed into an overcrowded boat and put their lives at risk: 'We want to send these people back before they have even arrived'. We need sensible asylum processes for these people which function properly. We cannot leave the southern European countries, where these people arrive, to cope with the problem alone. I agree completely with my colleague, Mrs Hirsch, on that point.
From another perspective, it is wrong to say that we want all these people to stay outside Europe and we do not want to take them in. Demographic change is taking place in Europe and in future, we will need integration and also asylum seekers who want to stay here. This is not just an issue of humanity, but also of common sense. For this reason, we need to come up with solutions to this problem quickly.
(DE) Mr President, according to the judgment passed by the European Court of Human Rights, the asylum system in Greece is inhumane. This is because it can take up to five years to come to a final decision. However, the procedures all over Europe take a long time, because lies are being told, papers are being burnt or forged, decisions are ignored and the asylum system is quite simply being exploited and abused. This is particularly true where there is no real reason for asylum and, after a process lasting years, the applicant suddenly claims the right of residence on humanitarian grounds.
In the light of the failed EU asylum system, we must finally be honest and admit that the EU cannot accept economic migrants from all over the world, particularly when, at the same time, it is spending billions of euro on development aid and support for democracy in the countries where these people come from.
We finally need a clear definition of the right to asylum, which is closely linked to the Geneva Convention, in order to bring an end to economic migration. It must also include an obligation on the part of the asylum seekers to cooperate in the procedure. This will remove the legal basis for deception on humanitarian grounds.
(IT) Mr President, ladies and gentlemen, the progressive waiving of visas, on the one hand, and the fresh upsurge in migratory flows, on the other, mean that the asylum package really needs to take priority in the Council. If supported by the Commission, this initiative would have the positive effect of regulating a complex issue and laying down a unitary strategy that enforces the decision we are negotiating today, as well as providing the opportunity to avoid transfers like those we have discussed today.
Obviously, we are in favour of protecting human rights, though also marrying this requirement with a rigorous verification of requirements. Commissioner, since the situation has become unsustainable, we now need to begin the search for a positive set of rules and a clear regulatory framework. This is an important step which I am sure, with your help, can be sent for Council assessment within a reasonably short period of time.
(FR) Mr President, my question will be very short, as the debate has been very dense and I have the feeling that, apart from certain extreme elements, we share the same concern.
I would like to ask the Commissioner how she intends to counter the iconoclastic idea of erecting a wall between Turkey and Greece, even if this can be explained by the very strong pressure faced by this country, and even if, as some fellow Members have said, the conditions are particularly difficult for those who end up in detention centres.
Even though the Member States are free to make their own construction plans - even if this means constructing a wall, even if it is an unrealistic solution - we Europeans are particularly implicated, both cyclically, with what is happening on the island of Lampedusa and the decisions of the European Court of Human Rights, and structurally, with the situation of the countries in the South.
The time has therefore come to revisit the Dublin regulation urgently, so that we can take joint responsibility for these situations throughout Europe, showing solidarity and a humanistic approach. We will only be able to do this by constructing a genuine European asylum law, something which is becoming more urgent than ever.
(IT) Mr President, ladies and gentlemen, the values on which the European Union is founded - human rights and fundamental rights - cannot be put up for debate. A judgment of the European Court requires urgent consideration and fast, effective action. This judgment requires the development, definition and implementation of a unitary strategy and common commitment. Asylum procedures must be dealt with immediately and in the best possible way.
However, Europe cannot abandon those border countries that find themselves managing emergency migrations which do not only affect them but also, by extension, the whole of Europe. The border countries alone cannot bear all the responsibilities of the costs and organisation required to deal with asylum applications that often require a great deal of time and long and careful evaluations. These timeframes and careful evaluations must not affect the dignity of the migrants, which must always be protected in any case.
Member of the Commission. - Mr President, I would like to thank all those who have contributed. This ruling is extremely interesting, but it does not completely undermine the Dublin system as it is today. This more or less works and, independent of the ruling, already obliges Member States to ensure that fundamental rights are respected. Nevertheless, it points out some important issues and that is why we do need to reform the Dublin Convention and we need to improve it.
That is why the Commission has proposed improvements, and I am very happy to know that you are working on these and that you are also seeing the need to have some sort of emergency mechanism in this. We support you fully in that regard.
We also need to accelerate our work to establish a common asylum system. Most people here are agreed with that, and I am very grateful for the work you are doing. The best way to achieve that is to go on with the work, to publish the reports and to encourage the Council to start negotiating.
There are too many differences between the Member States today and that is not sustainable. In a common Union, with common values and a common application of international standards and conventions, there cannot be such differences as there are today. People need to be treated in a decent way. We need to ensure protection for the most vulnerable. We need to have efficient systems so that people are not kept in detention for months, and sometimes years. That is very painful for the individual and it is also very costly for society. We need to improve that. Again, I can only encourage you and the Council to keep on working on this.
On Greece, the Commission is doing a lot to help. The Greek Government is working with its action plan. It is a very ambitious plan, but it has been clear from the beginning that this is not going to be solved over a weekend. There are long-standing problems. We are there to support and the fact that all Member States are involved in the Frontex operation, but have also offered different kinds of assistance - economic assistance or technical expertise, interpreters, administrative assistance - shows that there is true European solidarity.
We need to help Greece because Greece is under extreme pressure, and that is a European challenge as well. Of course, Greece has the main responsibility. It has done a lot, but needs to do more. I am not convinced that a fence or a wall is a solution because there are other reforms that are much more important. We are also working with EASO, the new asylum support office in Valletta. And we are working with UNHCR.
Lately, Turkey has shown itself to be constructive and cooperative. We have finalised the negotiations on a readmission agreement after eight years. I hope that the Member States will accept that when we have the next Council next week.
On the figures that Mrs Wikström asked about, the figures I have for the period 2009 and 2010 show that there were 16 328 requests to take charge or take back migrants addressed by Member States to Greece. Of that number, 12 638 (77%) were accepted. Nevertheless, Member States executed only 2 251 of these transfers, that is a bit less than 14%.
I would like to thank you again for the support you are giving to the work we are trying to do with the asylum package. The legislative acts are on the table. Let us keep on working together - the Commission, Parliament and the Council - to get this done as soon as possible so that, finally, we have a common European asylum system.
The debate is closed.